 PLUMBERSLOCAL 195 (BETHLEHEM STEEL)571Pipe Fitters Local Union No 195 of the United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIO (Bethlehem Steel Corporation)andPhillipE LongCase 23-CB-2436November 4 1988DECISION AND ORDER REMANDINGBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn February 9 1983 Administrative Law JudgeFrankH Itkin issuedthe attached decision TheRespondent filed exceptions and a supporting briefand the General Counsel filed a brief in support ofthe judge s decisionThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions 1 and briefs andhas decided to affirm the judge s rulings findingsand conclusions as modified but not to adopt therecommended OrderWe agree with the judge that the RespondentUnion violated Section 8(b)(1)(A) by threateningPhillip Long that it would not fairly and impartially represent him in processing his three predischarge grievances unless he became a unionmember and by refusing to process those grievances andrepresent him because he was not aunion memberWe also agree that the Union violatedSection 8(b)(1)(A) by failing to representLong fairly regarding his discharge grievanceHowever contrary to the judge we find that theUnion s failure to represent Long fairly regardinghis discharge grievance commenced on September8 1980 the date when Long first requested unionrepresentation on his discharge grievance 2REMEDYThe Respondent has engaged in unfair laborpractices and we shall order it to cease and desistand take affirmative action designed to effectuatethe purposesof the ActSufficient evidence hasIThe Respondent Union has excepted to some of the judge s credibility findings The Board s established policy is not to overrule an administrative law judge s credibility resolutions unless the clear preponderanceof all the relevant evidence convinces us that they are incorrectStandand Dry Wall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for reversing the findings2Long filed his discharge grievance directly with the Employer onJuly 15 1980 but he did not send a copy to the Union While the judgefound that Long repeatedly sought union representation the recordshows that Long first requested union representation on his dischargegrievance about September 8 1980 in a letter to Union Business Manager P L Ellisbeen presented to establish that Long s grievanceswere not clearly frivolousGrievanceNos 1-3(G C Exhs 3-5) set forth circumstances that iffound to be true would warrant consideration inaccord with the grievance procedure 3 Testimonyregarding Long s July 9 1980 discharge 4 the subject of grievance No 4 (G C Exh 6) indicatesthatWesley Smith Long s supervisor personallyhad no problems with Long prior to his dischargethat he did not threaten or warn Long about thepossibility of discharge on July 9 and that he didnot previously suspend Long Smith also concededthat on July 9 Long complained that the pipe hewas to weld was not properly prepared and thatLong may have told Smith that Long needed someequipment to prepare the pipeWe find that theGeneral Counsel has established that Long s grievanceswere not clearly frivolousThe General Counsel having met the initialburden of demonstrating that Long s grievanceswere not clearly frivolous the burden of proofshifts to the Respondent to establish that Long sgrievances were not meritorious The Respondentmay attempt to prove that Long s grievances lackmerit at either the unfair labor practice hearing orat the compliance stage SeeRubber Workers Local250 (Mack Wayne Closures)290 NLRB 816 (1988)(Mack Wayne II) 5Accordinglywe will remandthis case to the judge so that the Respondent mayelect to litigate the merits of Long s grievancesnow or at the compliance stage Should the Respondent elect to litigate the merits now the judgeshall convene a hearing for the purpose of takingevidence and upon conclusion of the hearing thejudge shall prepare and serve on the parties a supplemental decision Should the Respondent elect tolitigate themerits issue at the compliance stagethen the judge shall recommend that the Respondent be ordered to comply with provisional makewhole and other remedies similar to those set outinRubber Workers URW Local 250 (Mack WayneClosures)279 NLRB 1074 (1986)(Mack Wayne I)3Although grievance Nos 1-3 of themselves may not result in amonetary remedy it can be inferred that the incidents that are the subJects of these grievances had some relation to Long s discharge4 Long was discharged for causing trouble and for failing to follow [asupervisor s] instructions5Member Cracraft agrees with her colleagues unfair labor practicefindingsHowever Member Cracraft in accordance with her partial dissent inMack Wavne IIwould place the burden of proof on the GeneralCounsel to establish that Long s grievances were meritorious before theBoard may assess backpay liability against the Union As Member Cracraft s dissent would change the burden of proof in these cases and astheGeneral Counsel would not have been on notice of this changeMember Cracraft would remand the case to the judge to allow the parties to present evidence on the issue of whether the grievances were metitoriouswith the burden on the General Counsel to establish that theywere291NLRB No 92 572DECISIONSOF THE NATIONALLABOR RELATIONS BOARDORDERIt is ordered that the record in this proceeding isreopened and remanded to Administrative LawJudge Frank H Itkin for the purpose of allowingthe Union to elect whether to present evidence onthe merits of the grievances at a hearing or at asubsequent compliance stageIf the Union elects to present evidence on themerits of the grievances at the compliance stagethen the judge shall recommend an appropriateOrder that shall contain provisional make wholeand other remedies including a cease and desistorder SeeMack Wayne IsupraIf the Union elects to present evidence on themerits of the grievances at this time Judge Itkinshall convene a further hearing for the purpose oftaking evidence in accordance with this decisionand on the hearings conclusion Judge Itkin shallprepare and serve on the parties a supplemental decision containing findings of fact conclusions oflaw recommendations and an appropriate OrderFollowing service of the supplemental decision onthe parties the provisions of Section 102 46 of theBoard s Rules and Regulations shall governRobert LevyII Esqforthe General CounselRobert Rickard Esqfor the Respondent UnionMichelleMehaffy Esqfor the Charging PartyDECISIONFRANK H ITKIN Administrative Law Judge Anunfair labor practice charge was filed in this case onAugust 1 1980 and a complaint issued on October 161980An amended complaint later issued on July 151982 and a hearing was conducted in Beaumont Texason October 12 1982 The General Counsel alleges thatRespondent Union violated Section 8 (b)(1)(A) of theNational Labor Relations Act by making certain coercive statements to employee Phillip E Long and by failing and refusing to process employee Long s grievancesand properly represent him Respondent Union deniesthat it has violated the Act as alleged On the entirerecord including my observation of the demeanor of thewitnesses and after due consideration of the briefs filedby counsel I make the followingFINDINGS OF FACTBethlehem Steel Corporation is admittedly an employer engaged in commerce and Respondent Union is admittedly a labor organizationBethlehem Steel and theUnion at alltimespertinent herewere parties to a collective bargaining agreement covering an appropriateunit of the Employers pipe department workers including Charging Party Phillip E Long The collective bargaining agreement contained grievance and arbitrationprocedures (See G C Exh 2 )Employee Long testified that he started working forBethlehem Steel on January 1 or 2 1980 1 that about 6months later on June 27 and July 2 he was reprimandedby the Employer because of his lack of production andthat on July 3 he requested Union Steward E L Wilsonto file and prepare three written grievances on hisbehalf pertaining to the reprimand (See G C Exhs 3 4and 5) Wilson then asked LongAre you planning onjoining the Union?Long explained that he was notreally satisfiedwith certain of the Union s activitiesand proceduresWilson apprised Long If you are goingto file these grievances you ought to join the Union because you will have a better chance of getting somethingaccomplishedWilson added that he [Wilson] felt asthough [Chief Steward] Emmette Newland would notact in [Long s] better interest if [he] was not a UnionmemberAbout 6 days later on July 9 employee Long as hefurther testifiedwent to speak to Chief Steward Newland in an attempt to file his grievances Newland thenasked Long if he was a union member Long acknowledged that he had planned to join this past Monday butwasn t able to make the meetingNewland statedtoLongWhy don t you wait until you join before[you] file these grievancesLong explained that hecan t waitcontracts time limitationsNewland appnsed Long If [Long] didn t join the Union [he]would have a problem getting whatever [he] was askingin the grievances accomplishedLong protested toNewland that the right to work lawis supposed toguaranteeme the same rights as the UnionmemberNewland repliedIknow about theright to work law bring me the grievancesNewlandhowever warned LongI [Newland] am [a] 100 percent Union manIwill determine what is right or wrong concerningCompany mattersIwill determinewhatthe Union will do and it is tough for anybody whodidn t like itLong then went to his locker picked up his threetypewritten grievances (G C Exhs 3 4 and 5) and returned to Newland Newland after briefly looking overthe three documents stamped General Counsels Exhibits3 and 4 as receivedNewland however claimed thatone of the grievances General Counsels Exhibit 5 consisting of 1 1/2 pages of typewritten material was toolengthy to processto shorten it upNewlandtherefore refused to accept General Counsels Exhibitand handed it backLong recalled that Newland later spoke with Company Foreman Billy Smith that same day July 9 aboutLong s grievances (G C Exhs 3 and 4) Long could nothear the entire conversation between Newland andSmith however he overhead Smith say to NewlandThisis a bunch of hog wash lies and untruths orsome things like thatAll dates are in 1980 unless otherwise stated PLUMBERSLOCAL 195 (BETHLEHEMSTEEL)573Smith also told Newland that he Smithdidn t havetime to read the grievances and instructed Newland togive them back to the job steward on the second shiftNewland in turn returned General Counsel Exhibits 3and 4 to Long and told Long to take these to stewardWilsonStill later that same day July 9 Long as he furthertestifiedwas instructed by management to go to thepipe officeThere Company Supervisor Wesley Smithinformed LongWe are terminating youfor causing troubleand for failing to follow [supervisors] instructionsLong asked for a written termination slipLong in additionrequested StewardWilson to join him in theoffice Long explained to Wilson that he was being terminatedWilson asked Foreman Billy SmithwhyLong recalled that Billy Smith repliedMr Newland suggested we fire the man for causmg trouble and for failing to follow supervisors instructionsFollowing Long s firing on July 9Wilson askedLong if hewas going to file a grievanceas a consequence of his termination Long stated that he would filesuch a grievanceWilson respondedYou have sevendays to file your grievanceLong at thesame time explained to Wilson that he had some grievances to handyou [Wilson] or to give back to youLong handedWilson his written grievances (G C Exhs 3 4 and 5 )Wilson stated that he would take them to the executiveboard and see what I can get doneThereafter on July 10 or 11 Long as he further testifeed telephoned Wilson and asked him what had beendone with my grievancesWilson respondedhe hadn ttaken them [G C Exhs 3 4 and 5] to the executiveboard yet and that he would see what he could doLong also asked WilsonWhat can be done about mybeing dischargedWilson reminded Long I told youto file a grievance within seven daysLong identifiedGeneral Counsels Exhibit 6 as hiswritten grievancepertainingto his July 9 discharge Thisdocument is dated July 15 and was according to Longmailed to the Employer registered mailInGeneralCounsels Exhibit 6 Long protested his discharge claimmg inter aha that I was refused my right to submit inwriting my formal complaints [grievances] and furtherthat his terminationwas actually due to my attempt tofile these three written complaintsThereafter by letterdated July 30 Company Supervisor Wesley Smith apprised Long (G C Exh 7)On July 23 1980 we received in the mail a letterfrom you dated July 15 1980 which apparently isintended to be a grievanceThe allegations contained in the grievance aredenied It is Managements position that you werejustly discharged on July 9 1980 for declining tofollow your supervisors instructions and being anunsatisfactory employeeThe grievance is denied 2Long secured the assistance of the East Texas LegalServicesAn attorney from East Texas Legal Serviceswrote the Employer on August 13 concerning Long sgrievances and discharge On August 29 H K Jordanthe Employers superintendent of industrial relations responded to East Texas Legal Services (G C Exh 8)stating that pursuant to the cited terms of the existingcollective bargaining agreementOnly the aggrieved or departmental steward has theauthority to appeal the discharge grievance of MrLong to Step No 2 within the prescribed 7 calendar day period Therefore because you have nocontractual authority to appeal the discharge gnevance on behalf of Mr Long your appeal cannot behonoredFurthermoreany appeal at this timewould be outside the 7 calendar day period andwould be untimelyJordan added howeverwithout prejudice to the above position of the Company concerning the appeal of Mr Longs discharge grievancewe would consider an appeal ofhisdischarge grievance to Step No 2 if suchappeal is made by the aggrieved or the Union departmental steward within 7 calendar days from thedate of receipt of this letterFurther Jordan notedIn respect to your reference to grievances No 1 2and 3 [G C Exhs 3 4 and 5] we have no recordthat any such grievances were ever submitted to theCompany by the aggrieved or the Union departmental steward In any event submission of suchgrievances at this time would be untimely andwould not properly be in the grievance procedure 3Long on or about September 8 wrote Company Representative Jordan thanking him for allowing me thisextra time to make another appeal on my behalf and explaining how on July 9 as recounted above he had attempted to file and process his three grievances (SeeG C Exh 10) Long on this same day also wrote UnionBusiness Manager P L Ellis explaining how he had attempted to file his three grievances on July 9 andAs you will plainly see by the contents of my grievances and the misrepresentation by Mr Newland Iwas unjustly dischargedLong further noted to EllisIhave sent a registered letter to Mr Jordan askinghim for an appeal I further ask that L U 195 repre2Copies of the Employers letter as shown on G C Exh 7 were alsosent to Union Representatives Wilson and Newland(Inote that G CExh 7 was received in evidence without objection )2 Copies of this letter were also sent to Union Representative P LEllis (I note that G C Exh 8 was received in evidence without objection) 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsentme and act in my better interest [See G CExh 9]On or about September 10 as Long testified Company Representative Jordan telephoned Long to notify himthatwe are setting up a step two meeting at 4 p in onSeptember 15 Long asked Jordan can I have mylawyers with me or at least my brother? Jordan repliedNo the Union will be there that will be plenty enoughrepresentation for youSubsequently on September 15 thismeetingwasheld as scheduled Long recalled that among othersUnion Chief Steward Emmette Newland andBusinessAgent Jimmy Hulett were present Long asked NewlandAre you here to represent me?Newland respondedWe are partially here or something to that effectCompany Representative Jordan announced at the opening of this meeting thatthe Companywasn t waiving its defense concerning my discharge that they allowed us this timeto set up an appeal meeting[and] that I wasfired for failing to follow supervisor instructionsandfor causing troubleJordan restated the Employer.. position in fullThenLong stated his positionLong was askedDid anybody from the Union speakat this meeting?He testifiedMr Newland he then stood up and he said - hedirected his attention to me and he said do you remember that day you were fired? He said you toldMr - he said you said that you weren t going toweld that pipe the way Mr Wesley Smith wantedyou to weld it I said no that am t what I said Isaid I said I couldn t weld the pipe the way it wasprepared to be weldedAnd he [Newland] said well that am t the way Iheard it And about thistimebusinessagent orbusiness manager [Hulett] he was sitting there andhe just shook his head and he said I have heardenough concerning this matter of your terminationof the evidence that the Company has presentedagainst youHe said if the Company don t wantyou the Union don t want you either[Hulett] told me not to bother contacting the Unionany further because this is all they were going todo for me and there wasn t nothing they could doto help me And I said okay fine I thanked themalland we left the meetingLong further recalled that between July 9 and September 15 no union representative had discussed with hin-why he was fired or what [his] side of the story wasor anything like thatThereafter by letter dated September 22 (G C Exh11) the Employer notified Long thatwithout prejudice to its contention that his grievance appeal was untimelyyou [Long] did not convince Management atthe meeting that you were unjustly dischargedandI should be further noted that Management made itclear that any other grievances that you had wouldbe untimelyUnionBusinessAgent Jimmy Hulett testified that hehad no records or minutes of any meetingwherein anygrievance concerning Phillip E Long was discussedHulett also did not have any records of meetings between the Union and the Company concerning LongHulett was askedAm I correct in my understandingthat the Union did have one grievance submitted byLong?Hulett repliedWe had one letter there thatwas in the folder (G C Exh 6) Hulett thenclaimedI am not really familiarthat familiar with this caseThe only time I got involvedin it isthe other day on thething- themeetingof September 15 Hulett generallydenied interaliastatementsattributed to him by Longat the September 15 meetingEmmette Newland testified that he was the Union schief steward during the above sequence of events Newland claimed that on or about July 9 I had filed acouple of grievances for Long and he [Long] had abunch of complaints and stuff that he was talking to meaboutwanting to know this and that and [he] kind ofgot a little out of hand in my opinion Of course I stillhandled it like I was supposed to do and I told him Iwas going to represent himElsewhere Newlandrecalled that later that same day July 9 after Long wasterminatedI [Newland] asked nim if he wanted me to file agrievance for him for his terminationHecalledme a son of a bitch He told me he didn twant a son of a bitch like me handling none of hisbusiness and that was it that he would take care ofitNewland addedHe didn t want me handling hisgrievances and so therefore I didn t I got off of it afterhe told me thatNewland acknowledged that he subsequently receiveda telephone call from Longwanting to know how hisgrievanceswere doingand Iinformed him at thattime that I didn t have any grievances in process withhim no moreNewland claimed however that his supenors at the Union informed me to go ahead and try tosee if I could set up a meeting to try to help him outThe Company then agreed to a September 15 meetingAnd Newland attended that meetingAccording to Newland at the September15meetingwe went over the problems and ultimately the Employerdenied the grievanceOn cross examinationNewland testifiedin part asfollowsQ Well let s take them in order if we can Thefirst conversation that you had with Mr Long isthat the time when he said something about grievances and you said something about having alreadyfiled them? Is that the first time that you are speaking with Mr Long on July 99A Earlier that morning yes sir That conversation had come up PLUMBERSLOCAL 195 (BETHLEHEMSTEEL)575Q Is that the first time on that day that you werespeaking with Mr Long? That is what I am tryingto find out from youA As I recall it yes sir It has been two yearsItis-Q What grievances had you filed that day sirforMr Long?A I had - I don t remember what his grievances stated but all my grievances filed have mysignature and date received stamp from the pipeshopQ General Counsel Exhibit 3 is that one ofthem sir?A Yes sir this is one of them This is a step oneIwrote it right here dated it 7/9 and my signstureQ Is at the bottom righthand portion of thepage?A Right Yes sirQ General Counsel Exhibit 4 is that one ofthem?A This is also one of them yes sir My signatureis her There is something -Q The date is wrongA YesQ OkayA Because this was - I done both of these inone day I thinkQ Okay General Counsel Exhibit 5 is that oneof them?A I have never seen this one before to myrecollectionQ You have never seen that one before OkayThe first two that I showed you General CounselExhibit 3 and General Counsel Exhibit 4 what didyou do with those grievances Mr NewlandA I filed themQ And what did you do after filing those twogrievances as far as handling those grievancesMrNewland?A There is a 7 or 15 day - it is in the grievanceprocedure in the book - waiting period There isnothing you can do after you file a grievance exceptwait for the dates to come upQ So Mr Long had been fired before the periodhad gone by?A Yes sirQ What did you do after that if anything?A Well the day he got fired he told me hedidn t want me handling them so I didn t do anything with them anymoreQ Is it your testimony that Mr Long told you Idon t want you to handle those grievances that youfiledforme or words to that effect?A He didn t want me handling anything of histo that effectQ I see So you did nothing further regardingthose grievances which you say you filedA Yes sir I didn t do anything any further withthem The man told me not toNewland later claimed on cross examination thatthere wa., several grievances he [Long] brought off onhe second shift I don t even know if they were filed ornot because it was the second shift stewardE LWilson 4 Newland was askedWho made the decisionthat the Union would not go to step 3 regarding MrLongs termination after the September 15 meeting?Newland respondedWe were informed that he wasgoing to take care of it that dayWe really had no bussness going to step 2Later Newland claimedSince theman was goingthrough the Labor Department [NLRB] we decided not to go any further with itThen Newland claimedWe didn t know what to dobecause we couldn t contact or find Mr LongClarence Pearson previously employed by BethlehemSteel and an alternate steward for the Union claimedthat on July 9 he heard Long say to Newland in my[Pearson s] own wordsthat he [Long] didn t wantanybody like him [Newland] or anybody of his kind handling any type of paperwork himself or something tothat effectPearson was askedDo you recall anyspecific language that Mr Long used? Pearson repliedItwas loudly spoken but as far as any specific wordsno I can t James Adams previously employed byBethlehem Steel and a union member also claimed thaton July 9 he heard Long tell Newland that I don t want[a son of a bitch] like you filing nothing for meAdamswas uncertain what Newlandwas saying at the timeLong in his testimony denied telling Newland that hedid not want the Union handling his grievance or calling Newland a son of a bitchWesley Smith testified that he is not retired that heworked for Bethlehem Steel during the pertinent periodas a supervisor that he has been a member of the Unionfor about 40 years and that employee Long worked forhim the day he got firedLong apparently had complained to Pipe Foreman Billy Smithwhy he [Long]wasn t on the heli arc workPipe Foreman Billy Smiththen instructed SupervisorWesley Smith to put him[Long] on the heli arc welding and Long assertedly didnot make any welds that day Consequently SupervisorWesley Smith assertedly heard Chief Steward Newland tell Long that day that if he [Long] refused to doa job that was enough to get discharged overSupervisorWesley Smith acknowledged that prior to July 9 theday Long was fired he personally had no problemswith Long Supervisor Wesley Smith also acknowledgedthat he did not threaten or warn Long about the possibility of discharge on July 9 that he did not previously suspend Long and that the Employer did have a form ofprogressive discipline in operation at the time althoughyou could fire any employee for refusing to performhis job Further Supervisor Wesley Smith acknowledgedthat on July 9 Long complained to him that the pipe thatwas to be welded wasn t prepared properlySupervisorWesley Smith also testified on cross examination4 E L Wilson did not testifyin thisproceeding 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDQ Did Mr Long tell you that he needed someequipment to be able to prepare the pipe?A If he did I don t remember itQ He may have and he may not you just don tknow one way or another9A That is rightSupervisorWesley Smith also could not recall the fullconversation between Long and Newland during theabove incident on July 9 - I [Smith] don t know whathe told NewlandSupervisor Wesley Smith was admittedly not called in on September 15 1980 to attendLong s grievance proceeding Finally on redirect examinationSupervisorWesley Smith was askedwas thereanything unusual about the job assigned to Long on July99SupervisorWesley Smith answeredWell yes itwas to be an x ray weld It was a high pressure weldIcredit the testimony of employee Long as recitedaboveHis testimony was substantiated in large part byuncontroverted documentary evidenceHis testimonywas also substantiated in part by admissions of UnionRepresentativesNewland and Hulett I note also thatUnion RepresentativeWilson did not testify Insofar asthe testimony of Long conflicts with the testimony ofNewland and Hulett I find on this record the detailedand complete account of this sequence by Long to bemore reliable and trustworthy than the testimony ofNewland and Hulett Long impressed me as a trustworthy and candid witness On the other hand Newland andHulett did not impress me as forthright and credible witnessesTheir testimony was at times vague evasive incomplete and contradictory Likewise I do not believethe related assertions of Pearson and Adams to theeffect that Long told Newland on July 9 not to processhis grievances or act on his behalf These assertions wereunclear incomplete and contrary to the credible testimony of Long Finally insofar as Wesley Smith s testimony conflicts with the testimony of Long I find herethe testimony of Long to be more detailed and reliableSmith in my view was attempting to justify his summary firing of Long on July 9 Smith a union member forsome 40 years was also attempting to support and bolster Respondent Union s version of this sequenceDiscussionIt is clear that a union violates the proscription of Section 8(b)(1)(A) of the Act when it refuses to accept fileor otherwise process bargaining unit employee grievances or to fairly and impartially represent such employees becausethey are not members of the union Likewise threats to withhold such fair and impartial representationalso tend toimpinge onemployees Section 7rights in further violation of Section 8(b)(1)(A) of theAct See generallyLea Industries261NLRB 1136(1982)The credible evidence of record as detailedsupra shows here that Respondent Union by its agentsWilson Newland and Hulett violated Section 8(b)(1)(A)as allegedThus as found above on July 3 employee Long discussed with Union Steward Wilson the filing of his threegrievancesUnion Steward Wilson warned Long Ifyou are going to file these grievances you ought to jointhe Union because you will have a better chance of getting something accomplished- [Chief Steward] Newland would not act in [Long s] better interests if [he] wasnot a Union memberThereafter on July 9 when Longattempted to file his three typewritten grievances withChief Steward Newland Newland warned Long If[Long] didn t join the Union [he] would have a problemgettingwhatever [he] was asking in the grievances accomplishedLong however insisted on his statutoryright to be fairly and impartially representedNewlandin turn accepted only two of the grievances rejectingthe third as too lengthyNewland thereupon brieflyconferred with Company Representative Billy Smith andreturned the two typewritten grievances to Long totake these to Steward Wilson Long in fact did takehis three typewritten grievances (G C Exhs 3 4 and 5)to Steward Wilson on that same day Wilson thereuponagreed to take them to the executive board and seewhat I can get doneLater on July 10 or 11 Longasked Wilsonwhat had been done with my grievancesand Wilson again responded he would see what he coulddo Neither the Company nor the Union has any recordof these three grievances (See G C Exhs 8 and 11And as noted Wilson did not testify here)Long was summarily discharged on July 9 He attempted to process a further grievance pertaining to thisdischarge (See G C Exh 6) The Union claims however that Long did not want its assistance in processingthis fourth grievance as well as processing the priorthree grievances I have discredited this and related assertions as contrary to the credible evidence of recordLong repeatedly sought union representation and unionassistance during the above sequence and it was withheld because he was not a union memberLong finally obtained private counsel and then theUnion agreed to appeal the denial of Long s step one discharge grievanceThe Employer participated in thisappealwithout prejudice to its claim that such appealwas untimely The Employer as noted had no record ofLong s three prior grievancesAnd at this appeal onSeptember 15 Union Representative Newland did notonlywithhold assistance from Long but he insteadspoke up in support of the Employers summary firing ofthe employee In like vein Union Representative Hulettannounced to the Employer and employee Long at thisappealIhave heard enough concerning this matter ofyour terminationif the Company doesn t wantyou the Union don t want you eithernot tobother contacting the Union any further becausethis was all they were going to doThe Union had made no attempt previously to interviewLong and find out his version of the eventsculminatinginhis discharge on July 9 the subject of this appealLong s appeal was subsequently denied by the EmployerThe Union by the foregoing conduct of its agentsthreatened employee Long that it wold not fairly andimpartially represent him in filing and processing hisgrievances unlless he became a union member TheUnion later refused to accept file and process Long s PLUMBERSLOCAL 195 (BETHLEHEMSTEEL)577grievances and to fairly and impartially represent him because he was not a member of the Union in violation ofSection 8(b)(1)(A) of the Act 5CONCLUSIONS OF LAW1Respondent Union is a labor organization as alleged2Bethlehem Steel is an employer engaged in cornmerce as alleged3Respondent Union violated Section 8(b)(1)(A) of theAct by threatening employee Long that it would notfairly and impartially represent him in filing and processing his grievances unless he became a member of theUnion and by refusing to accept file and processLong s grievances and to fairly and impartially representhim because he was not a member of the Union4The violations found above affect commerce as allegedREMEDYHaving found that Respondent Union violated Section8(b)(1)(A) of the Act it will be directed to cease anddesist from engaging in such conduct or like or relatedconduct and to post the attached notice Further because of Respondent Unions unlawful conduct it is uns The amended complaint alleges inter aba that since on or aboutSeptember 15 1980 Respondent Union has failed and refused to acceptand process Long s grievance pertaining to his discharge The amendedcomplaint also alleges inter alia that since on or about July 3 1980 andcontinuing to dateRespondent Union has failed and refused to acceptand process a grievance concerning Long s earlier reprimand Counselfor Respondent now argues in his brief(p 3) that despite the limitedscope of the complaint the General Counsel seemed to be contending atthe hearingthat the (discharge grievance) violation extended back intime as far as the date of the discharge itself-July 9 1980This recordmakes clear that the full sequence commencing on or about July 3 andrunning through the September 15 grievance appeal hearing was fullylitigated by all partiesThe date variations cited between pleadings andproofs in the context of this full sequence are not material here and certainly are not prejudicial to RespondentMoreover on this record thesecited date variances fully litigatedwould not preclude an adequate andfullremedy pertaining to the discharge grievance violation as foundabovecertain here whether employee Long s grievances wouldhave been found meritoriousWhere resolution of thatuncertainty is required for the determination of monetaryresponsibility the Board has deemed it proper to resolvethe question in favor of the injured employee and not thewrongdoer The Board has presumed for the purposesof remedy that the employees grievances in such a caseifproperly filed and fairly and impartially processedwould have been found to be meritorious and wouldhave resultedin reinstatementCfLea Industries261NLRB 1136 (1982) Indeed here it may also be presumed that if employee Longs initial three grievanceshad been properly filed and fairly and impartially processedLong would not have been summarily fired onJuly 9 CfLea Industriessupra andBowen v US PostalService459 U S 212 (1983)Respondent Union s backpay liability will therefore belimited to any loss Long sufferedas a resultof its refusalto accept file and process Long s grievances and tofairly and impartially represent himHere as inLea Industriessupra processing of Long s grievances appearsto be time barred under the collective bargaining agreement but Respondent Union may be able to prevail uponBethlehem Steel to waive these timelimitsas to all suchgrievances (G C Exhs 3 4 5 and 6) Respondent Unionwill be directed to make employee Long whole for anyloss of earnings he may have sustained from July 9 1980the date when the Union unlawfully refused to acceptfileand process Long s grievances and to fairly and impartially represent him and the day as noted he wassummarily dischargeduntilone of the following occursRespondent Union secures consideration of Long s grievancesby Bethlehem Steel and thereafter pursues them ingood faith and with all due diligence or Long is reinstated by Bethlehem Steel or obtains substantially equivalentemployment Backpay shall be computed in the mannerprescribed inF W Woolworth Co90 NLRB 289 (1950)and interest thereupon as set forth inFlorida Steel Corp231NLRB 651 (1977) See generallyIsisPlumbing Co138 NLRB 716 (1962)[Recommended Order omitted from publication I